WHATLEY, Judge.
In this appeal of the order revoking his probation, Anthony Martin argues that the trial court erred in failing to provide written reasons for its finding that, as a violent felony offender of special concern, he poses a danger to the community. § 948.06(8)(e), Fla. Stat. (2010). However, the trial court orally pronounced a reason that is consistent with section 948.06(8)(e)(l)(c). “Written orders must conform to the oral pronouncements made in open court.” Lundy v. State, 740 So.2d 54, 54 (Fla. 2d DCA 1999).
Accordingly, we affirm the revocation of Martin’s probation but remand for correction of the written order to conform to the trial court’s oral pronouncement. See Kuczko v. State, 76 So.3d 357 (Fla. 2d DCA 2011).
Affirmed but remanded.
DAVIS and BLACK, JJ., Concur.